Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 CONTACT: Cheryl D. Hodges (859) 392-3331 OMNICARE REPORTS FIRST-QUARTER RESULTS - Adjusted Diluted EPS of 64 Cents Up 60% from Prior Year, Exceeds Street Consensus Estimates  - Year-Over-Year Adjusted Operating Margin Widens - - Quarterly Operating Cash Flow Exceeds $120 Million  - Company Retires $75 Million in Debt - COVINGTON, Ky., April 30, 2009  Omnicare, Inc. (NYSE:OCR), one of the nation's leading providers of pharmaceutical care for the elderly, reported today financial results for its first quarter ended March 31, 2009. Commenting on the results for the quarter, Joel F. Gemunder, Omnicares president and chief executive officer, said, We are pleased to report first-quarter results that again reflect strong year-over-year growth in earnings. During the quarter, we continued to benefit from the execution of our strategic plan to restore growth and enhance profitability as well as ongoing favorable trends in the pharmaceutical marketplace. Our quarterly results were marked by sequential net bed growth in our institutional pharmacy business and strong growth in our specialty pharmacy business, along with productivity improvement and cost reduction initiatives, including incremental savings from the Omnicare Full Potential Plan, which reached their highest level to date.
